Case 2:19-cv-01201-JLR Document 4-1 Filed 10/15/19 Page 1 of 2

 

 

 

 

 

 

 

 

1 Honrorable Judge James L. Robart

2

3

4

5

6 IN THE UNITED STATES DISTRICT COURT

7 FOR THE WESTERN DISTRICT OF WASHINGTON

8

9 PROGRESSIVE DIRECT INSURANCE Case No. 2:19-cv-01201-JLR

COMPANY, a foreign insurer,
10 [PROPOSED] ORDER GRANTING
Plaintiff, PROGRESSIVE DIRECT INSURANCE
1 COMPANY’S MOTION TO EXTEND
v. SERVICE DEADLINE AND SERVE BY
1 MAT
** |! MICHAEL RUEGER and PATRICIA
13 RUEGER, husband and wife, and the marital
community thereof,
M4 Defendants.
15
16 Before the Court is Plaintiff Progressive Direct Insurance Company’s Motion to Extend
7 Service Deadline and Serve By Mail. The Court has reviewed all the briefing and materials
18 submitted by the parties, including:
19 1. Plaintiff's Motion to Extend Service Deadline and Serve By Mail;
20 2. Declaration of Eric J. Neal in Support of Plaintiff's Motion to Extend Service
4 Deadline and Serve By Mail and the exhibits attached therewith;
12 3. ;
23 4.
[PROPOSED] ORDER — 1 LETHER & ASSOCIATES PLLC,

 

 

1848 WESTLAKE AVENUE N, SUITE 100
SEATTLE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

 

 
Case 2:19-cv-01261-JLR Document 4-1 Filed 10/15/19 Page 2 of 2

 

 

 

 

 
    
   

  

 

 

 

 

 

1 . . . . .
Having considered the foregoing, as well as the records and pleadings already on file, it
2—lHis OW hereby ORDERED that Motion to Extend Service Deadline and Serve By Mail is
3 ||GRANTED.
4 || IT IS SO ORDERED.
5 ln,
; DATED this 25 day of Qe lela, , 2019,
7 STRICT COURT
JUDGE JAMES IL, ROBART
8
9
10 || Presented by:
11 || LETHER & ASSOCIATES, PLLC
ST 2" Fed Thomas Lether
ll ds/ Eric J, Neal
13 || Thomas Lether, WSBA #18089
Eric J. Neal, WSBA # 31863
14 || 1848 Westlake Ave. N., Suite 100
Seattle, WA 98109
15 |] Phone: 206 467 5444/ Fax: 206 467 5544
tlether@letherlaw.com
16 |! eneal@letherlaw.com
17 Counsel for Plaintiff
18
19
! 20
| 21
|
| 22
, 23.
[PROPOSED] ORDER — 2 LETHER & ASSOCIATES PLLC.
1848 WESTLAKE AVENUE N, SUITE 100
SEATTLE, WA 98109

P: (206) 467-5444. F: (206) 467-5544

 

 
